Citation Nr: 1621492	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Veteran presented testimony during a hearing before a Decision Review Officer at the Cleveland RO.  In June 2014, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record. 

In November 2014, the Board remanded the above-referenced issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded the Veteran's claim for service connection for further development.  Unfortunately, the Board finds that additional development is still required prior to adjudication of the issue on appeal.  Particularly, the Board notes that during the Veteran's June 2014 Board hearing he reported receiving treatment for his bilateral knees at a VA emergency department in Michigan between separation from service in February 1993 and seeking treatment at the Cleveland VA in 2002.  

While the Veteran did not respond to a February 2015 letter requesting that he further identify the time and date of his VA treatment in Michigan, the Board finds that the records have been sufficiently identified and appropriate attempts should be made to obtain any emergency department records held by a Michigan VA Medical Center that pertain to the Veteran.  See 38 C.F.R. § 3.159(c)(3); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).
 
Additionally, the Board notes that another VA medical opinion should be sought as the August 2010 examination did not address pertinent facts of record, including the physical profile assigned in May 1991 for "right knee pain" or the notation of a "trick" or locked knee on his July 1991 "Report of Medical History."  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain any outstanding treatment records from any Michigan VA emergency department between February 1993 and January 2002.  

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

2. Thereafter, the AOJ should schedule the Veteran for VA examination with an orthopedic physician for the purposes of determining the etiology of any current disorder of the Veteran's bilateral knees.  Any tests deemed necessary should be conducted.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must note that the claims file has been reviewed.  

The examiner is asked to specifically consider the following in-service medical evidence:  the undated service treatment record indicating that the Veteran injured his right knee while playing basketball with indications of internal /external rotational pain at the lateral meniscus; the physical profile assigned for "right knee pain" in May 1991; the report of a "trick or locked knee" on a "Report of Medical History" in July 1991; and the diagnosis of a left knee strain in December 1991.  

Further, the examiner is asked to specifically consider the following post-service medical evidence:  a history of "various injuries of the right knee" on August 15, 2002; the diagnosis of a possible "lateral meniscus tear" of the right knee in June 2003; July 2003 MRI findings indicating a missing anterior horn of the lateral meniscus of the right knee; and a March 5, 2004 VA treatment record indicating a history of chronic right knee "problems" that are greater than on the left. 

The examiner should also elicit from the Veteran his history of bilateral knee symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's statements concerning the history of his condition must be considered in the examination report.

(a)  The examiner is asked to indicate whether it is at least as likely as not (i.e., a probability of at least 50 percent) that any knee disability (left or right) was incurred in, or is the result of, any incident of the Veteran's active service, to include: the Veteran's in-service right knee injury playing basketball, his left knee strain in December 1991, or in-service physical training such as row marches.  

Any and all opinions must be accompanied by a complete rationale.

3. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




